Appellant was convicted of horse theft and his punishment assessed at two years confinement in the penitentiary.
Appellant's first complaint is, the court erred in his charge on recent possession of stolen property, for the reason that the evidence raised no such issue, was not the law of the case, and was calculated to confuse and mislead the jury. The charge on recent possession of stolen property is a proper charge and has frequently been approved by this court. Appellant did offer an explanation when first arrested with the horse, and it would have been error not to have so charged.
Appellant's second grounds of the motion complains that the court erred in not charging the jury, that the taking and using an animal, without the consent of the owner, would not be theft, unless same was taken with the intention of permanently appropriating same to the use and benefit of the defendant. Appellant tendered the court a special charge on this matter which was given. We have carefully examined the charge of the court, and it is in all respects a proper charge covering all the law applicable to the facts of this case. To whatever extent it did not do so, in giving appellant's special charges every possible phase of the law applicable to the evidence was submitted.
Appellant's motion for continuance is not accompanied with *Page 344 
any bill of exceptions, and same can not be considered. The evidence in all things supports the verdict, and the judgment is affirmed.
Affirmed.